Case 4:20-cv-04109-BAB Document 68                   Filed 09/15/21 Page 1 of 2 PageID #: 294




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

WILLIAM CLAYTON CHOATE                                                                PLAINTIFF

v.                                    Civil No. 4:20-cv-04109

SHERIFF JACKIE RUNION; CAPTAIN GOLDEN ADAMS;
NURSE STEPHEN KING; WARDEN JEFFIE WALKER;
DR. KEVIN MCCAIN; and AL LANDRETH, Jail Administrator                            DEFENDANTS

                                             ORDER

        Before the Court is Plaintiff’s Motion for Subpoena of records from the Arkansas

Department of Health. (ECF No. 66). Plaintiff asks the Court to subpoena the following

documents:

     1. Documents showing/outlining what Arkansas Jails and Correctional Facilities were
        required to report to the Arkansas Department of Health regarding Covid-19 infections of
        staff and the time frame to report that information.

     2. Documents showing list of chemicals and disinfectants required or recommended by
        Arkansas Department of Health for use on communal surfaces and in mop water to control
        the spread of Covid-19 inside Arkansas Jails and Correctional Facilities.

     3. Documents showing Arkansas Department of Health’s recommended frequency of
        cleaning communal and living spaces inside Arkansas Jails and Correctional facilities,
        including regular housing and isolation, segregation, and protective custody lock-down
        cells, to mitigate the spread of Covid-19.

     4. Documents showing Covid-19 testing strategies, including types of tests, function of tests,
        how tests were administered, when tests were available (dates, and how these tests were to
        be obtained, Arkansas Jails and Correctional facilities.

     5. Documents and/or reports showing any attempts or correspondence from Miller County
        Detention Center/Miller County Sheriffs office to Arkansas Department of Health
        requesting aid in Covid-19 testing.

     6. Documents showing all dates that Miller County Detention Center and/or Miller County
        Sheriff’s Office and/or any individual with ties to MCDC or MCSO, reported Covid-19
        infections of inmates and/or staff between March 20, 2020 – June 30, 2020.



                                                 1
Case 4:20-cv-04109-BAB Document 68                  Filed 09/15/21 Page 2 of 2 PageID #: 295




   7. Documents showing recommended/required testing and quarantine protocol for Covid-19
      potential positive and confirmed positive inmates and staff, recommended/required by
      Arkansas Department of Health.

Id. Plaintiff states this information is relevant to the claims in his complaint and is not in the

possession of Defendants.

       The Court finds Plaintiff’s requests for documentation as set forth above are relevant and

   proportional to Plaintiff’s claims.

       Accordingly, Plaintiff’s Motion for Subpoena of records from the Arkansas Department of

   Health (ECF No. 66) is GRANTED.

       The Clerk is DIRECTED to issue a subpoena to the Arkansas Department of Health,

4815 W. Markham Street, Little Rock, Arkansas 72205. The subpoena should require the

production of the documents set forth above.

       The subpoena should be served by certified mail, return receipt requested. The records shall

   be produced by October 29, 2021, with an affidavit from the records keeper to authenticate the

   records. The records should be delivered to United States District Court, Western District of

   Arkansas, Pro Se Office, 500 North State Line Avenue, Room 302, Texarkana, AR 71854.

       IT IS SO ORDERED THIS 15th day of August 2021.

                                             /s/Barry A. Bryant
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
